        Case 3:18-cv-04865-EMC Document 260 Filed 05/29/20 Page 1 of 1




                                OFFICE OF THE CLERK
                            UNITED STATES DISTRICT COURT
                               Northern District of California

                                       CIVIL MINUTES


 Date: May 29, 2020                Time: 9:58-10:15=               Judge: EDWARD M. CHEN
                                         17 Minutes

 Case No.: 18-cv-04865-EMC         Case Name: In re Tesla Inc. Securities Litigation v.


Attorneys for Plaintiff: Nicholas Porritt, Adam McCall, Adam Apton
Attorneys for Defendant: Dean Kristy, Jennifer Bretan

 Deputy Clerk: Angella Meuleman                        Court Reporter: Ana Dub

                       PROCEEDINGS HELD BY ZOOM WEBINAR

Further Case Management Conference - held.


                                           SUMMARY

Court inquired as to status of related derivative actions. Counsel stated matters are stayed pending
resolution of this matter.

Initial Disclosures to be exchanged by 6/30/2020. Regarding ADR, the Court directed the parties
to discuss timing and format. The possible point to conduct ADR include after filing of class cert.
briefs but before the hearing, after the class cert. hearing, and after MSJ. Court urged parties to
consider commencing ADR as early as possible. ADR will be discussed at the next status
conference.

Jury Trial set for 5/31/2022; 10 trial days. Scheduling Order to issue.

Further Status Conference set 9/3/2020 at 10:30 AM. Joint Status Report due 8/27/2020.
